Citation Nr: 0407732	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  94-43 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date, prior to July 10, 2002, for 
an initial 100 percent evaluation for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his nephew


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel



INTRODUCTION

The veteran had active military service from January 1970 to 
October1971.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.

The veteran brought an appeal to the United States Court of 
Appeals for Veterans Claims (CAVC) from a June 1999 decision 
wherein the Board denied an initial evaluation greater than 
10 percent for PTSD.  The CAVC Order in April 2000 vacated 
the June 1999 Board decision and remanded the matter to the 
Board for another decision, taking into consideration matters 
raised in the CAVC Order.  The Board remanded the case to the 
RO in August 2000, September 2001 and November 2002. 

In August 2001, the Board granted the veteran's motion to 
advance his case on the Board's docket. 


FINDINGS OF FACT

1.  The veteran appealed the initial rating of 10 percent for 
PTSD which the RO assigned in April 1996 upon granting 
service connection for PTSD.

2.  The veteran continued the appeal after the RO granted an 
initial rating of 30 percent for PTSD in April 2002, 
retroactive to the effective date of service connection for 
PTSD in October 1995.

3.  The RO in July 2003 granted an effective date of July 10, 
2002, for an initial 100 rating for PTSD.

4.  PTSD symptoms prior to May 21, 1998, combined to produce 
no more than definite impairment or no more than occasional 
and intermittent impairment in occupational or social 
functioning; working ability was not compromised from PTSD as 
it was not diagnosed until 1995 and he had not maintained 
full time work since the 1980's on account of dementia from 
encephalitis. 

5.  PTSD symptoms from May 21, 1998, produce total social and 
occupational impairment.

6.  The criteria for evaluating PTSD effective November 7, 
1996 are found to be more favorable based on a facial 
comparison.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating for PTSD in 
excess of 30 percent prior to May 21, 1998 have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.400, 4.7, 4.130, 4.132, Diagnostic Code 9411 
(effective prior to November 7, 1996) and as amended at 
38 C.F.R. § 4.130 (effective November 7, 1996); 38 C.F.R. 
§§ 3.102, 3,159 (2003).

2.  The criteria for an initial disability rating of 100 
percent for PTSD from May 21, 1998 have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. 
§§ 3.400, 4.7, 4.130; Diagnostic Code 9411 (effective 
November 7, 1996); 38 C.F.R. §§ 3.102, 3,159 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record shows that the veteran only appealed the initial 
10 percent evaluation for PTSD and not the effective date for 
service connection.  The April 1996 RO decision considered 
service records and the November 1995 VA examination.  
In summary, the examiner found PTSD the appropriate Axis I 
diagnosis and reported a global assessment score (GAF) of 65.  
The examiner noted that the veteran's claims file was not 
available for review.  When the Board initially considered 
the matter in July 1997, it remanded the case to have the RO 
consider the claim in light of the changed regulations for 
evaluating psychiatric disorders that took effect in November 
1996, and to conduct another examination with a complete 
record available to the examiner.  The record showed the 
initial claim for PTSD was filed in October 1995 and at that 
time the representative indicated the veteran did not have a 
confirmed diagnosis of PTSD and that he had not received 
treatment.

The RO received a private psychology evaluation of January 
1997 that showed dementia as the sole Axis I diagnosis and 
did not refer to PTSD.  A VA examiner in November 1998 found 
PTSD, depression and dementia as co Axis I diagnoses and 
reported a GAF score of 32, the same as reported in the 
January 1997 evaluation.  

Pursuant to the Board remand in August 2000 the RO completed 
another examination in January 2001.  The initial evaluation 
in November 2000 again noted multiple psychiatric diagnoses 
on Axis I including PTSD and organic brain syndrome secondary 
to encephalitis.  The GAF score was 30-35 for the past year.  
The examiner stated that the PTSD symptoms were isolation, 
irritability and inability to maintain friendships but that 
questions pertaining to the veteran's work due to PTSD 
symptoms was somewhat unclear.  

The examiner felt the symptoms of PTSD were amplified by the 
inadequate cerebration from encephalitis although the PTSD 
symptoms continued to play a role in interpersonal 
relationships.  The examiner's addendum in January 2001 noted 
the veteran was severely impaired due to memory loss and 
depression, that his occupational reliability and 
flexibility, for example, were severely impaired due to 
neurological as well as psychoneurotic symptoms and that he 
was unemployable due to neurological symptoms.  

The representative submitted a December 2000 report from BJF, 
MD, that considered information in the veteran's claims file 
and a conversation with the veteran by telephone.  
Among the psychiatrist's observations was that the veteran 
had depression from PTSD as well as an "Organic Depression" 
linked to other illness.  The Axis I diagnoses included 
severe PTSD and status post herpes encephalitis and on Axis V 
the GAF score was 30. 

The record contains a VA report of contact in March 2001 
which noted a VA physician reportedly felt that many 
questions posed in a recent board remand were impossible to 
answer.  It was also stated that a former VA clinician would 
be contacted regarding the veteran's condition.  The report 
refers to a statement of record based upon the conversation 
of two VA clinicians wherein it is concluded that the veteran 
was disabled secondary to encephalitis and not PTSD.  

The appellant's attorney provided a February 2001 report from 
CB, M.Ed., a vocational consultant, who stated he had spoken 
with the veteran and reviewed the entire file.  The clinician 
opined that the symptoms associated with the veteran's PTSD 
as noted in referenced reports in and of themselves rendered 
him inappropriate for any retraining programs and/or 
competitive employment prospects.  Contemporaneous VA 
outpatient reports mentioned PTSD and depression.

The VA psychiatry examiner in December 2001 stated that the 
claims file had been reviewed and noted the veteran had 
recent VA mental health clinic contacts.  The Axis I 
diagnoses were dementia due to herpes encephalitis, PTSD 
delayed and alcohol abuse in remission.  The GAF score was 25 
currently and 32 the highest in the past year.  The examiner 
stated that the veteran was unemployable due to very serious 
dementia and that the PTSD symptoms the veteran currently 
exhibited ordinarily would not cause him to be unemployable.  
Further his PTSD impacted sleep causing nightmares and some 
hyper vigilance, and that such patients are usually only 
moderately impaired and able to function somewhat in a 
vocational and personal setting.  This clinician's impression 
after review with the neurology examiner was that the latter 
evaluation implied malingering other than PTSD.


The veteran's attorney provided an updated report in May 2002 
from the educational consultant that essentially affirmed the 
opinion expressed in the report of February 2001.  The 
clinician noted the increase in the veteran's rating for PTSD 
and the opinion of the VA psychiatric examiner in December 
2001.

The Board requested a clarification of the VA opinion in 
December 2001.  The VA physician wrote in July 2002 that the 
veteran had cognitive deficits that were not attributed to 
PTSD and that the PTSD symptoms that remained were moderate 
in severity.  The physician stated that he agreed in theory 
with the vocational consultant's statement that PTSD could 
cause all of the symptoms noted, but that was supposition 
that could not be established.  In summary the clinician 
noted that the veteran had cognitive deficits that were not 
organically based and not found to be based on the diagnosis 
of PTSD.  As for the GAF scale score the physician concluded 
that he was unable to provide a score for PTSD related 
impairment excluding dementia, as it was not a measure 
related to specific functions related to specific symptoms, 
although the low GAF score was heavily weighted by the 
dementia related cognitive difficulties.  

A September 2002 report from the education consultant 
affirmed the opinion expressed in the report of May 2002.  
The clinician noted the opinion of the VA psychiatric 
examiner in July 2002 and opined that the PTSD-associated 
symptoms the VA examiner noted rendered the veteran unable to 
perform any work.  

The report of VA hospitalization in August 2002 shows the 
Axis I diagnoses at discharge were PTSD exacerbation and 
major depression, and the Axis V GAF score was 35.  

Pursuant to the Board remand in November 2002, the RO 
obtained additional VA clinical records and another medical 
review of the record in July 2003.  Thereafter the RO entered 
a rating decision in July 2003 that granted a 100 percent 
schedular rating for PTSD from July 10, 2002.  The RO also 
considered additional records from the Social Security 
Administration (SSA) beginning in the 1980's.  




Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The rating schedule provisions for psychiatric disorders were 
changed effective November 7, 1996.  A 10 percent evaluation 
under the old criteria was assigned where there was mild 
impairment of social and industrial adaptability.  

A 30 percent evaluation under the old criteria was assigned 
where there was definite impairment of social and industrial 
adaptability.  A 50 percent evaluation was assigned upon a 
showing of considerable impairment of social and industrial 
adaptability.  

A 70 percent evaluation was warranted for severe impairment 
of social and industrial adaptability.  A 100 percent 
evaluation was assigned where the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community and where there 
were totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, rendering the veteran demonstrably unable to 
obtain or retain employment.  

Note (1). Social impairment per se will not be used as the 
sole basis for any specific percentage evaluation, but is of 
value only in substantiating the degree of disability based 
on all of the findings.  38 C.F.R. § 4.132, Code 9411 (1996) 
(General Rating Formula for Psychoneurotic Disorders); 
effective prior to November 7, 1996.

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims, then known as the 
United States Court of Veterans Appeals (hereinafter, CAVC) 
stated that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons for 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1).  

In a precedent opinion, dated November 9, 1993, the VA 
General Counsel concluded that "definite" is to be construed 
as "distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  The Board is bound by such interpretations.  
38 U.S.C.A. § 7104(c).

The revised criteria provide a 10 percent evaluation in the 
presence of occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

A 30 percent evaluation is provided in the presence of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).


A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships).

A 100 percent evaluation is provided for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130 (2003).  

The severity of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful work and decrease in 
work efficiency.  VA must not underevaluate the emotionally 
sick veteran with a good work record, nor 
must it overevaluate his or her condition on the basis of a 
poor work record not supported by the psychiatric disability 
picture.  

It is for this reason that great emphasis is placed upon the 
full report of the examiner, descriptive of actual 
symptomatology.  The record of the history and complaints is 
only preliminary to the examination.  The objective findings 
and the examiner's analysis of the symptomatology are the 
essentials.  The examiner's classification of the disease as 
"mild," "moderate," or "severe" is not determinative of the 
degree of disability, but the report and the analysis of the 
symptomatology and the full consideration of the whole 
history by the rating agency will be.  Ratings are to be 
assigned which represent the impairment of social and 
industrial adaptability based on all the evidence of record.  
38 C.F.R. § 4.130, in effect prior to November 7, 1996. 

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim remains 
open as long as the rating schedule provides for a higher 
rating.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that a claim such as the veteran's is properly framed as an 
appeal from the original rating rather than a claim for 
increase but that in either case the veteran is presumed to 
be seeking the maximum benefit allowed by law or regulations.  

In Fenderson it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder and that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, classified as "staged ratings".  




Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  Unless 
specifically provided, on basis of facts found. 38 U.S.C.A. 
§ 5110(a), (b)(2); 38 C.F.R. § 3.400(a).

The law and regulations governing the effective date for an 
award of increased compensation are set out in 38 U.S.C.A. 
§ 5110(a), (b)(2) and 38 C.F.R. §§ 3.400, 3.400(o)(1), (2) 
which provide that the effective date shall be the date of 
claim or date entitlement arose, whichever is later, but that 
increased disability compensation may be granted from the 
date an ascertainable increase occurred during the one year 
period prior to the date of receipt of claim, otherwise date 
of claim.  Ascertainable (to ascertain) means "to find out 
definitely; learn with certainty or assurance; determine".  
The Random House College Dictionary, 78 (Rev. ed. 1982).

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, the regulations do not give past medical 
reports precedence over current findings where such current 
findings are adequate and relevant to the rating issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 
Vet. App. 117 (1999). 

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 U.S.C.A. § 3.321(b)(1) 
(2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).


Analysis

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, and supercedes the decision of CAVC in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  





Pertinent to this claim, the VCAA provides that, upon receipt 
of a complete or substantially complete application, the 
Secretary shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103 (West Supp. 2002).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West Supp. 
2002).  

However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g) (West Supp. 2002).  Accordingly, the 
Secretary determined that some limited assistance was 
warranted to claimants attempting to reopen claims.  In 
particular, the Secretary determined that VA should request 
any existing records from Federal agencies or non-Federal 
agency sources, if reasonably identified by the claimant, in 
order to assist the claimant in reopening his or her claim.  
66 Fed. Reg. 45,628.  

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)).  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  
However, although the CAFC appears to have reasoned that the 
VCAA may not retroactively apply to claims or appeals pending 
on the date of its enactment, it stated that it was not 
deciding that question at this time.  See Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment v. Principi, 
287 F.3d 1377 (Fed. Cir. 2002); see also Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In this regard, the Board notes that VAOPGCPREC 11-00 
appeared to hold that the VCAA is retroactively applicable to 
claims pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  That 
the new law and validly promulgated implementing regulations 
did apply to such claims was stated explicitly in VAOPGCPREC 
07-03. 

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, in the present case which the CAVC remanded for 
another decision prior to the effective date of the VCAA, the 
VCAA is applicable to the pending claim on the date of its 
enactment.  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law 
with respect to the issue of an earlier effective date for a 
100 percent rating for PTSD.  

In November 2001, the RO notified the veteran of the 
enactment of the VCAA.  The RO advised him to identify any 
evidence not already of record, and that it would make 
reasonable efforts to obtain any such evidence pertaining to 
the issue currently on appeal.  The argument at the time was 
entitlement to a 100 percent evaluation in the initial rating 
that had been on appeal since the mid 1990's.


In doing so, the RO satisfied the VCAA requirement that VA 
notify the veteran as to which evidence was to be provided by 
the veteran, and which would be provided by VA.  38 C.F.R. 
§ 5103(a) (West Supp. 2002); see Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The duty to notify has thus been satisfied, as the veteran 
has been provided with notice of what is required to 
substantiate his claim.  In particular, through the issuance 
of the July 2003 rating decision and the July 2003 
Supplemental Statement of the Case (SSOC), he has been given 
notice of the requirements for the earlier effective date for 
the 100 percent rating.  The SSOC in fact contained a 
comprehensive discussion of the effective date determination 
that considered evidence from the early stages of the claim.  

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(codified at 38 C.F.R. § 3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including any relevant 
records adequately identified by him, as well as authorized 
by him to be obtained.  

The evidence includes the service medical records that 
pertain to the issue on appeal.  The veteran identified post 
service treatment and such records have been obtained and 
associated with the claims file.  The indicated medical 
treatment relevant to this claim has either been obtained by 
VA or provided through his attorney.  The veteran had the 
option of a hearing.  

In addition, the veteran has undergone several VA 
compensation examinations in connection with his claim and he 
has provided other professional opinions that address the 
severity of his PTSD in the context of other nonservice-
connected psychiatric disability present since this claim has 
been pending.  The Board finds that no basis exists upon 
which to predicate another examination because there is no 
necessity for another a VA examination.  



The veteran is seeking an earlier effective date for a 100 
percent rating.  There was no evidence, and it is not 
otherwise contended, of PTSD prior to 1995, and there is 
competent medical evidence of record that discusses his level 
of impairment during the period in question.  Therefore, 
remand or deferral for the scheduling another VA examination 
of the record is not necessary.  38 U.S.C.A. § 5103A(d) (West 
2002).  

The Board is of the opinion that there is no further duty to 
assist in this case because the evidence on file establishes 
(as will be discussed in further detail below) that the claim 
will be substantially granted.  Every effort was made to 
assist the veteran in obtaining relevant evidence, as shown 
in the extensive VA treatment record and the SSA records that 
date from the 1980's.  

Also, no evidence was identified pursuant to a RO development 
letter in 1997.  Subsequent development assistance produced 
contemporaneous evidence and in January 2003 the attorney 
stated there was no new evidence to submit.  And, as the 
attorney has indicated, the argument all along has been for a 
100 percent evaluation, there is no doubt all available 
avenues of relevant evidence have been explored.  Thus, the 
Board concludes that there is no further duty to assist the 
veteran in the development of his claim.  38 U.S.C. § 5103A.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 
and 5103A (West Supp. 2002); 38 C.F.R. § 3.159.  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed during the course of the appeal.  As a 
result, the Board has considered the applicability of Bernard 
v. Brown, 4 Vet. App. 384, 393-394 (1993).  

In Bernard, the CAVC has held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  

In the case at hand, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new law.  As set forth above, VA has already met all 
obligations to the veteran under this new law and the RO has 
applied it as well.

Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the veteran will not be prejudiced by its actions 
and that a remand for adjudication by the RO would only serve 
to further delay resolution of his claim.  The veteran's 
attorney received the SSOC that covered the effective date 
determination so there was no need to furnish another 
statement of the case, as he seemed to request in October 
2003.  In any event as the argument has been for a 100 
percent rating all along the claim turns on the 
interpretation of evidence on file which has been debated 
over several years in this claim and which appears complete 
for the period in question.  

Therefore, no useful purpose would be served in remanding or 
deferring this matter simply for further consideration of the 
VCAA or other procedural matter by the RO.  This would result 
in additional and unnecessary burdens on VA, with no real or 
perceived benefit flowing to the veteran.  

The CAVC has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the CAVC recently stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).

The Board has not overlooked the statute requiring that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
In this case, the initial action of the agency of original 
jurisdiction on the effective date for a 100 percent was 
issued after it advised the veteran of enactment of the VCAA.  

Because the VCAA notice in this case was provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim for an earlier effective date, the timing of the notice 
complies with the express requirements of the law as found by 
the CAVC in Pelegrini.  

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  The 
veteran was afforded sufficient opportunity to submit 
additional evidence.  

The RO's November 2001 VCAA notice letter advised the 
claimant that he could identify and/or submit additional 
evidence.  It appears to the Board that the claimant has 
indeed been notified that he should provide or identify 
any and all evidence relevant to the claim.  


All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been substantially satisfied, the Board concludes that any 
error in not providing a single notice to the appellant 
covering all content requirements in the precise verbatim 
language is harmless error.  

VA has done everything reasonably possible to assist the 
claimant.  Adjudication of the claim may proceed, consistent 
with the VCAA.  The record demonstrates through the 
comprehensive development that another remand for further 
action in accordance with the ideal form of VCAA would serve 
no useful purpose since there is no indication from the 
attorney that substantive benefit would flow to the 
appellant.  See Soyini v. Derwinski, 1Vet. App. 541 (1991).

The Board must point out that the obligation to provide VCAA 
notice in a claim such as for earlier effective was addressed 
in VAOPGCPREC 8-03.  The VA General Counsel explained that 
under 38 U.S.C.A. § 5103(a), the VA, upon receipt of a 
complete or substantially complete application, must notify 
the claimant of the information and evidence necessary to 
substantiate the claim for benefits.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the 
"agency of original jurisdiction" must take development or 
review action it deems proper under applicable regulations 
and issue a statement of the case if the action does not 
resolve the disagreement either by grant of the benefits 
sought or withdrawal of the notice of disagreement.  If, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  

The appellant's attorney in August 2003 clearly stated that 
the question of a 100 percent evaluation from the initial 
grant of service connection had been argued throughout this 
matter and on many occasions he had either provided evidence 
in response to VA notices, on his own initiative, or 
indicated that no other evidence was available.  And as noted 
previously VCAA notice was given in November 2001.  Having 
concluded, for reasons stated, that the duty to notify and 
the duty to assist have been satisfied, the Board turns to an 
evaluation of the veteran's claim on the merits.  


Earlier Effective Date

On a claim for an original or an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation unless there is a 
clearly expressed intent to limit consideration to a specific 
disability rating.  AB v. Brown, 6 Vet. App. 35, 38-39 
(1993).  The veteran's attorney states there is no doubt that 
the 100 percent evaluation has been sought all along.

The distinction between disagreement with an original rating 
and a claim for an increased rating is important in terms of 
determining what evidence is to be used to decide the 
original rating.  See Fenderson, 12 Vet. App. at 126 and 
Francisco, 7 Vet. App. at 58.  As this appeal concerns an 
original rating, Fenderson controls.  

The clinical records regarding the veteran's PTSD 
manifestations prior to late 1998, including his 
comprehensive examination, when compared with the information 
from his psychiatric examination in late 1995, confirm that 
his PTSD was manifested by varied degrees of severity.  Thus, 
separate ratings for separate periods of time based on the 
severity of PTSD during each such period may be assigned 
unless the evidence establishes one rating more nearly 
approximated the PTSD manifestations throughout the period 
from the October 1995 effective date for compensation 
purposes to the initial effective date for the 100 percent 
evaluation in July 2002.  

The period under consideration requires consideration of both 
rating schemes and the Board finds that the new rating 
criteria are more beneficial based on a facial comparison.  
For example, in the version in effect prior to the November 
1996 changes, there were no bright lines of demarcation 
between the several incremental ratings, and no 
characteristic elements to relate to the adjectival terms 
associated with each increment below 100 percent.  The new 
criteria include a variety of characteristic manifestations 
that offer a clearer framework for analysis, criteria that 
are arguably more objective as they direct the rater to the 
significant manifestations at each incremental level in the 
general rating formula.  

In essence they arguably provide a framework to achieve more 
consistency in evaluations.  However, the revised criteria 
may not be applied earlier than their effective date.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400; See also DeSousa v. 
Gober, 10 Vet. App. 461, 466-67 (1997), VAOPGCPREC 3-00.

The Board believes that the 30 percent evaluation is correct 
initially.  For example, the 1995 VA examination is 
comprehensive and the GAF of 65 contemplates some mild 
symptoms and some difficulty in occupational or social 
functioning.  There are no pertinent clinical records that 
referred to PTSD so the fact that the examiner did not have 
the claims file could not be characterized as prejudicial.  
That is the SSA records and the report from a psychologist 
early in 1997 corresponding to this period did not mention 
PTSD.  And, it must be observed that the diagnosis of 
dementia has been consistent in the record and there is no 
argument of misdiagnosis in these reports.  

The psychiatry reports were infrequent and there was no 
contemporaneous record of treatment.  Of course the Board 
must not be constrained by an examiner's characterization of 
the level of disability.  See 38 C.F.R. § 4.130 in effect 
prior to November 7, 1996.  

Thus, the VA examination report in 1995 and opinion of the 
level of disability gleaned from the GAF score is only one 
piece of evidence to be considered.  

However, the record overall as shown in the recorded 
complaints, work and interpersonal history, viewed liberally 
does not show a PTSD disability more than "distinct, 
unambiguous, and moderately large in degree...more than 
moderate but less than rather large" which corresponds to the 
30 percent evaluation in the rating scheme prior to November 
7, 1996.  Further, the Board is unable to conclude that the 
record prior to the May 21, 1998 examination shows more 
manifestations from PTSD than described as occupational and 
social impairment and occasional decrease in work efficiency 
although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal.  This is 
because the record simply does not show the PTSD diagnosis in 
the early 1997 reports from non-VA sources that are the sole 
source of information.  

Although the record after 1997 contains a substantial dispute 
regarding the severity of PTSD, there is simply no report 
that asserts the diagnosis in the SSA record or the 1997 
psychology evaluation is not valid, either based on 
methodology employed or interpretation of the record, in not 
including PTSD as a diagnosis.  The Board cannot change a 
diagnostic formulation that is not expressly or implicitly 
challenged in its validity by competent evidence.  

For example, the VA examiner in 1998 did note the 1997 
psychology report but did not express any opinion regarding 
the validity of the assessment from the standpoint of not 
finding PTSD.  Nor did Dr. BJF in December 2000 provide a 
coherent argument to base any entertaining of misdiagnosis at 
that time.  Thus, the 30 percent rating will be sustained on 
a facts found basis for the period prior to May 21, 1998.

However, the information received on May 21, 1998, subsequent 
examinations and medical opinions showed a clear increase 
relative to impairment from PTSD, the dementia 
notwithstanding.  Overall the GAF has remained in the 30's 
since 1998 and in view of the several medical opinions that 
offered explanations of the GAF score and inability to 
differentiate the PTSD contribution from that of other 
disorders, the Board believes the benefit of the doubt rule 
is applicable and thus, the veteran should receive a 100 
percent evaluation from the May 1998 VA examination.  

The private and VA assessments essentially confirmed PTSD as 
no less than severe, although the VA examiner in 2000 and 
2001 tried to argue for a minimal PTSD contribution, the 
conclusion in the January 2001 report was that psychoneurotic 
symptoms severely impaired the veteran.  Moreover, on the 
2000 examination there was no clarity in distinguishing the 
PTSD contribution, and the private reports from the 
education/vocational consultant offer a plausibly based 
alternative formulation.  It is interesting to note from the 
private reports that there seems to be essential agreement on 
the veteran's PTSD manifestations, but a plausibly based 
difference of opinion among competent professionals on the 
level of impairment they produce.  

Thus, the Board concludes there is competent evidence of an 
ascertainable increase from May 21, 1998, since the GAF 
scores corresponded to at best major impairment in several 
areas.  

As the VA examiner conceded in 2003, the GAF score cannot be 
distributed among disorders.  Although the VA examiner 
considered the GAF score heavily weighted by the dementia, 
that is too imprecise to infer any quantitative 
differentiation that corresponds to less than serious 
impairment from PTSD in view of the competent evidence.  

As noted elsewhere, the Board finds the vocational consultant 
highly credible as he has reviewed the record on several 
occasions and offered plausibly based rebuttal to the VA 
interpretation of the record.  Also the VA opinion in 2003 
seemed to recognize the gradual increase in PTSD 
representation in symptomatology.  

Thus, based on these reports, there is a plausible basis for 
a higher initial rating on a facts found basis from May 21, 
1998.  Regarding the GAF rating scheme see, for example, the 
references in Baker v. West, 11 Vet. App. 163 (1998), Richard 
v. Brown, 9 Vet. App. 266 (1996), Cathell v. Brown, 8 Vet. 
App. 539 (1996) and Carpenter v. Brown, 8 Vet. App. 240 
(1995).  See also Mittleider v. West, 11 Vet. App. 181 
(1998).  


Extraschedular Consideration

Generally, the degrees of disability specified under the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.  

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an originating agency's conclusion 
that a claim does not meet the criteria for submission 
pursuant to 38 C.F.R. § 3.321(b)(1), or from reaching such 
conclusion on its own.  

In this case the RO has provided the provisions pertaining to 
an extraschedular evaluation for PTSD, and discussed them as 
they pertain to the disorder.  In any event, the RO did not 
grant an increased initial evaluation for PTSD on this basis, 
and the veteran has not argued for its application.  Nor do 
his statements on appeal, as well as those of his 
representative, imply that extraschedular evaluation is 
sought in the spirit of the basic underlying claim for 
increased initial compensation benefits for PTSD prior to May 
21, 1998.  

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash, 8 
Vet. App. at 227.  

Here there is no evidence to warrant referral of the case for 
extraschedular consideration prior to May 21, 1998, as the 
record shows no treatment for PTSD and a severely disabling 
dementia that has not been associated with PTSD.  

Having reviewed the record, the Board finds no basis for 
further action on this question since it is not material to 
the determination in view of the schedular criteria, which 
are deemed adequate.  See VAOPGCPREC 6-69; Bernard v. Brown, 
4 Vet. App. 384 (1993).  


ORDER

Entitlement to an effective date of May 21, 1998 for an 
initial 100 percent evaluation for PTSD is granted, subject 
to the regulations governing the payment of monetary awards.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



